In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-187 CR

NO. 09-06-188 CR

NO. 09-06-189 CR

____________________


KENNETH HOMER KOCH, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 96070, 96072 and 96073




MEMORANDUM OPINION
	Kenneth Homer Koch, Jr., was convicted of the offense of burglary of a habitation
in Cause Nos. 96070, 96072 and 96073.  Koch filed notice of appeal on May 5, 2006.  In
each case, the trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On May 16, 2006, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's convictions and the records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       	HOLLIS HORTON
									         Justice

Opinion Delivered July 12, 2006
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.